Morton, C. J.
The complainant testified that the respondent got her with child in October. The respondent introduced evidence tending to show that, in October, one Lawson spent part of an evening with the complainant, under circumstances which naturally excite suspicions of improper relations between them, as bearing upon the question whether Lawson and the complainant then had sexual intercourse with each other. It was competent for the respondent to show the previous relations between them; and, for this purpose, the evidence that, in the preceding September, the complainant and Lawson had an interview under suspicious circumstances, was admissible, within the discretion of the court. Beers v. Jackman, 103 Mass. 192.

Exceptions overruled. ■